Citation Nr: 1010132	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
thoracic spine disability.  



WITNESSES AT HEARING ON APPEAL

Appellant & Fiancée



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from 
October 1981 to October 2001.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2007 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for the 
Veteran's thoracic spine disability, rated 20 percent, 
effective July 31, 2007.  In January 2010, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

The Veteran's service treatment records show that in June 
1997 he underwent a right thoracotomy, T8 rib resection, T7-
T8, T8-T9, and T9-T10 discectomies, and T7-T10 spinal fusion 
due to evidence of herniated discs at T7-T8 and T8-T9.  

The Veteran's thoracic spine disability is rated under 
38 C.F.R. § 4.71a, Code 5241 (and the General Rating Formula 
for Diseases and Injuries of the Spine).  Note (1) following 
provides that associated neurological abnormalities are to be 
separately rated.  

VA treatment records note complaints of intermittent 
numbness/tingling from the waist to the legs and toes.  On 
September 2009 VA examination, the Veteran complained of 
neurological impairment (including bowel impairment) as a 
result of his thoracic spine disability.  And at the January 
2010 Travel Board hearing, he complained of spasms in his 
legs when he sits for more than one or two hours, and the 
inability to sit for long periods of time at home.  His 
fiancée testified that he has problems with bowel movement 
control because of his thoracic spine disability.  The 
Veteran indicated that he had upcoming (March 2010) medical 
appointments with VA to evaluate his complaints of 
neurological impairment due to his thoracic spine disability.  
He has indicated that he receives all of his treatment from 
VA.  

In light of the Veteran's allegations of neurological 
impairment associated with his service connected thoracic 
spine disability, and because it appears (based on his 
indication that he has upcoming neurological evaluations to 
assess such problems) that the evaluation of his complaints 
is incomplete (or there may now be outstanding VA records of 
such evaluation) further development of the evidence in this 
matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must secure for the record any 
updated (since September 2009) records of 
VA evaluation or treatment the Veteran has 
received for his thoracic spine disability 
(and specifically records of the 
neurological appointments he indicated he 
had scheduled in March 2010)  .  

2.  If the records received are 
inconclusive as to any alleged 
neurological manifestations of the 
Veteran's thoracic spine disability (to 
include bowel or bladder control 
impairment) or provide insufficient 
findings to rate neurological 
manifestations, the RO should arrange for 
the Veteran to be examined to by a 
neurologist to determine whether or not he 
has neurological abnormalities associated 
with his service connected thoracic spine 
disability, determine the nature of such 
abnormalities, and to assess the severity 
of the symptoms.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
studies and tests deemed necessary should 
be completed.  All clinical findings 
should be reported in detail.  The 
examination must specifically address the 
Veteran's reports and allegations of 
associated lower extremity neurological 
impairment and loss of bowel control.  The 
examiner must explain the rationale for 
all opinions.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

